 



Exhibit 10.1
 
CONTAINER PURCHASE AGREEMENT
Dated as of January 19, 2006
By and among
CRONOS CAPITAL CORP., a California corporation,
IEA INCOME FUND XI, L.P., a California limited partnership,
ACCESS SHIPPING CORPORATION, a California corporation,
ACCESS SHIPPING II CORPORATION, a California corporation,
and
ACCESS SHIPPING LIMITED PARTNERSHIP, a Connecticut limited partnership
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

             
 
      Page        
 
           
1.

  DEFINITIONS.
    1  
 
           
2.

  SALE AND PURCHASE OF THE CONTAINERS.     2  
 
           
3.

  CONSIDERATION FOR THE SALE; ADJUSTMENTS TO PURCHASE PRICE; REVENUE
ALLOCATIONS.
    2  
 
           
 
  3.01   Consideration.
3.02   Purchase Price Adjustment.
3.03   Allocation of Revenues.
    2
2
3  
 
           
4.

  CLOSING.
    3  
 
           
5.

  REPRESENTATIONS AND WARRANTIES OF SELLER.
    3  
 
           
 
  5.01   Existence, Power and Authority.
5.02   Authorization.
5.03   No Conflict.
5.04   Consents.
5.05   Legal Proceedings.
5.06   Prior Management Agreements.
5.07   Title.
5.08   Compliance with Laws and Regulations.
5.09   Revenue Distributions.
5.10   Remarketing Arrangements; Bargain-Purchase Options.
5.11   Notices.
    3
3
4
4
4
4
4
4
4
5
5  
 
           
6.

  REPRESENTATIONS AND WARRANTIES OF BUYER.
    5  
 
           
 
  6.01   Corporate Existence, Power and Authority.
6.02   Authorization.
6.03   No Conflict.
6.04   Consents.
6.05   Legal Proceedings.
6.06   Compliance with Laws and Regulations.
    5
5
5
6
6
6  
 
           
7.

  COVENANTS.
    6  
 
           
 
  7.01   Closing.
7.02   Sales Tax.
    6
6  
 
           
8.

  CONDITIONS PRECEDENT TO THE OBLIGATION OF BUYER TO CLOSE.
    6  
 
           
 
  8.01   Representations, Warranties and Covenants.
8.02   No Change in Applicable Law.
8.03   Delivery of Documents.
8.04   Consents.
8.05   Satisfaction of Statutory and Regulatory Requirements.
8.06   No Litigation.     6
6
7
7
7
7  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

             
 
      Page        
 
           
9.
  CONDITIONS PRECEDENT TO THE OBLIGATION OF SELLER TO CLOSE.     7  
 
           
 
  9.01   Representations, Warranties and Covenants.
9.02   Delivery of Funds and Documents.
9.03   Satisfaction of Statutory and Regulatory Requirements.
9.04   No Litigation.
    8
8
8
8  
 
           
10.
  DISCLAIMER OF WARRANTIES BY SELLER.     8  
 
           
11.
  SURVIVAL OF REPRESENTATIONS AND WARRANTIES.     8  
 
           
12.
  FURTHER ASSURANCES.     9  
 
           
13.
  EXPENSES.     9  
 
           
14.
  BROKERS’ FEES.     9  
 
           
15.
  NOTICES.     9  
 
           
16.
  WAIVERS AND AMENDMENTS; NON-CONTRACTUAL REMEDIES; PRESERVATION OF REMEDIES.  
  10  
 
           
17.
  GOVERNING LAW; DISPUTE RESOLUTION.     10  
 
           
18.
  BINDING EFFECT; ASSIGNMENT.     10  
 
           
19.
  COUNTERPARTS.     11  
 
           
20.
  SEVERABILITY.     11  
 
           
21.
  INDEMNITIES.     11  
 
           
22.
  HEADINGS; TABLE OF CONTENTS.     12  

         
EXHIBITS
       
 
       
LIST OF CONTAINERS
      A
 
       
FORM OF BILL OF SALE
      B

ii



--------------------------------------------------------------------------------



 



CONTAINER PURCHASE AGREEMENT
          This CONTAINER PURCHASE AGREEMENT is entered into as of January 19,
2006, by and among CRONOS CAPITAL CORP., a California corporation (“CCC”), IEA
INCOME FUND XI, L.P., a California limited partnership (“Seller”), ACCESS
SHIPPING CORPORATION, a California corporation (“Access Shipping”), ACCESS
SHIPPING II CORPORATION (“Access Shipping II”) and ACCESS SHIPPING LIMITED
PARTNERSHIP, a Connecticut limited partnership (“Buyer”).
Recitals
     A.     Seller wishes to sell to Buyer, and Buyer wishes to purchase from
Seller, certain marine cargo shipping containers owned by Seller as more
particularly described on Exhibit A attached hereto (the “Containers”), all upon
and subject to the terms and conditions of this Agreement.
     B.      CCC is the general partner of Seller.
     C.      Access Shipping and Access Shipping II are the general partners of
Buyer.
     D.      The Containers are under lease by one or more third party container
lessees under equipment leases arranged on behalf of Seller by CCC or one of its
affiliates.
     NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations and warranties herein contained, Seller, CCC, Access Shipping,
Access Shipping II and Buyer agree as follows:
     1.      Definitions. For all purposes of this Agreement, the following
terms shall have the following meanings:
          “Bill of Sale” means a bill of sale substantially in the form attached
hereto as Exhibit B.
          “Business Day” means any day except a Saturday, Sunday, or other day
on which banks in New York are authorized by law to close.
          “Closing” means the closing of the sale and purchase of the Containers
contemplated by this Agreement.
          “Closing Date” means the date on which the Closing shall occur as
fixed pursuant to Section 4.
          “Containers” means each of the cargo containers described on Exhibit A
hereto, together with any and all appliances, parts, instruments, appurtenances,
accessories and other equipment and components of whatever nature which may from
time to time be incorporated or installed in or attached to any thereof and
which become the property of the owner thereof under any applicable agreement or
law.

1



--------------------------------------------------------------------------------



 



          “CCL” means Cronos Containers Limited, an English company.
          “Effective Date” means January 1, 2006.
          “Net Revenues” means the revenues payable to the owner of the
Containers periodically in arrears based upon the utilization of such
Containers, net of expenses of operation and management fees allocated to such
Containers, all such revenues and expenses to be determined on an accrual basis
and not a cash basis of accounting.
          “Prior Management Agreements” means any and all lease or management
agreements between Seller and CCC, CCL, or any affiliated person relating to the
utilization of the Containers.
     2.      Sale and Purchase of the Containers. On the Closing Date, for the
consideration provided in Section 3 and subject to the terms and conditions set
forth herein, (i) Seller shall sell to Buyer the Containers, and shall assign,
transfer and convey to Buyer all of its right, title and interest relating
thereto from and after the Closing Date; and (ii) Buyer shall purchase the
Containers from Seller. Effective as of Closing, the Prior Management Agreements
shall cease to be applicable as to future periods to the Containers acquired by
Buyer, and Buyer shall neither assume nor have any liability under the Prior
Management Agreements.
     3.     Consideration for the Sale; Adjustments to Purchase Price; Revenue
Allocations.
          3.01      Consideration. In consideration for the sale of the
Containers as contemplated in Section 2, Buyer,
               (a)      delivered to Seller on January 5, 2006, a non-refundable
sum of $10,000 (the “Deposit”); and
               (b)      shall, at the Closing, deliver to Seller by wire
transfer of immediately available funds the sum of $1,030,579 (together with the
Deposit, the “Purchase Price”).
          3.02      Purchase Price Adjustment. If the number of Containers sold
by Seller to Buyer is less than the number of Containers listed on Exhibit A
hereto, then and in such event Seller (or, if Seller is no longer in existence,
CCC) shall refund the amount of any overpayment of the Purchase Price to Buyer
within five (5) business days after CCC or CCL becomes aware of the shortfall.
Upon the return of any overpayment as called for herein, Seller or CCC, as the
case may be, shall be entitled to all casualty payments and sale proceeds
attributable to any casualty loss or sale of a Container reported as part of a
shortfall hereunder.
          3.03      Allocation of Revenues.
               (a)      The parties acknowledge that all Net Revenues accrued
for all periods prior to the Effective Date shall be for the account of and
belong to Seller and that all Net Revenues accrued for all periods commencing on
and after the Effective Date shall be for the account of and belong to Buyer.

2



--------------------------------------------------------------------------------



 



               (b)     Except as otherwise provided in this Section 3.03, (i) if
Seller shall at any time receive any distribution, payment or other amount in
respect of a Container acquired by Buyer which has become, or which may become,
due and payable with respect to any period of time commencing on or after the
Effective Date, or which may arise from any act, event or circumstance which
occurred after that date, then Seller agrees to hold such amount in trust for
the benefit of the Buyer and promptly to deliver said amount to Buyer at
Closing, if received for periods after the Effective Date and on or before the
Closing, or promptly after receipt if received by Seller for periods prior to
the Effective Date after the Closing; and (ii) if Buyer shall receive any
distribution, payment or other amount which was due and payable with respect to
any period of time prior to the Effective Date, then Buyer agrees to hold such
amount in trust for the benefit of Seller and promptly to deliver said amount to
Seller. If CCL determines in its final reconciliation for periods ended on or
prior to December 31, 2005, that Seller has received pursuant to the Prior
Management Agreements an excess distribution or otherwise owes CCL any amount
for such periods (any such excess or debt being referred to as a “Deficiency”),
and CCL asserts against or attempts to collect from Buyer any such Deficiency,
through offset or otherwise, then Seller or if, at such time, Seller has
dissolved or liquidated, CCC shall, upon demand by Buyer, pay such Deficiency to
CCL or reimburse Buyer if and to the extent such Deficiency is paid by or
assessed against Buyer.
     4.      Closing. The Closing shall take place at the offices of Greene
Radovsky Maloney & Share LLP, Four Embarcadero Center, Suite 4000, San
Francisco, California, on January 19, 2006, or at such other dates, times and
places as Seller and Buyer shall mutually agree. Immediately upon the Closing,
Seller shall be deemed to have delivered the Containers to Buyer and Buyer shall
be deemed to have accepted the Containers from Seller without any further action
on the part of Buyer or Seller.
     5.      Representations and Warranties of Seller. Each of CCC and Seller
represents and warrants to each of Buyer, Access Shipping and Access Shipping II
as follows:
          5.01      Existence, Power and Authority. Seller is a limited
partnership, duly organized and validly existing under the laws of California,
and has all requisite partnership authority to enter into this Agreement, the
Bill of Sale, and to consummate the transactions contemplated hereby and
thereby; and CCC is a corporation validly existing and in good standing under
the laws of California, and, as its general partner, has the full authority to
bind Seller to this Agreement by execution hereof on its behalf.
          5.02      Authorization. The execution and delivery of this Agreement
and the Bill of Sale by Seller, and the performance by Seller hereunder and
thereunder, have been duly authorized by all requisite partnership or corporate
action and proceedings of Seller and CCC, and in accordance with applicable
provisions of their organizational documents or applicable law. This Agreement
has been duly executed and delivered by Seller, and this Agreement is, and the
Bill of Sale when executed and delivered will be, the legal, valid and binding
obligations of Seller, enforceable against Seller in accordance with their
respective terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency or similar laws from time to time in effect which affect
creditors’ rights generally.

3



--------------------------------------------------------------------------------



 



          5.03      No Conflict. Neither the execution and delivery of this
Agreement and the Bill of Sale by Seller, nor the performance by it hereunder or
thereunder, will (i) violate, conflict with or constitute a default under any
provision of its limited partnership agreement or other applicable charter
documents, (ii) conflict with or result in a breach of any indenture or other
agreement to which Seller is a party or by which it or its properties are bound,
(iii) violate any judgment, order, injunction, decree or award of any court,
administrative agency or governmental body against, or binding upon, it or its
properties, or (iv) constitute a violation by Seller of any law or regulation
applicable to it or its properties, except in any case where such violation
would not have a material adverse affect on the financial condition of Seller or
its ability to perform its obligations under this Agreement.
          5.04      Consents. The execution, delivery and performance by Seller
of, and the consummation of the transactions contemplated by this Agreement and
the Bill of Sale do not require (i) any approval or notice to or consent of any
person, or any holder of any indebtedness or obligation of any of Seller or any
other party to any agreement binding on the Seller, or (ii) any notice to or
filing or recording with, or any consent or approval of, any governmental body.
          5.05      Legal Proceedings. There are no actions, suits or
proceedings pending, or to the knowledge of Seller or CCC, threatened, against
Seller or the Containers before any court, arbitrator, administrative or
governmental body that, if adversely determined, would hinder or prevent
Seller’s ability to carry out the transactions contemplated by this Agreement or
the Bill of Sale or affect the right, title or interest of Seller in the
Containers, and, to their knowledge, there is no basis for any such suits or
proceedings.
          5.06      Prior Management Agreements. Effective as of the Closing
Date, there shall be no Prior Management Agreements and no other agreements,
letters, certificates or other documents of any kind, relating to the Containers
which will be binding on Buyer or which will create a lien, charge, security
interest or other encumbrance in or on the Containers or any part thereof after
the Closing. To Seller’s knowledge, there are no set-offs, defenses or
counterclaims available against amounts owed to Seller in respect of the
operation of the Containers prior to the Effective Date. No prepayment of rent
or prepayment of casualty value under the Prior Management Agreements has been
made by CCL or any other party for any period subsequent to the Effective Date.
          5.07      Title. Seller is the lawful and rightful sole owner of the
Containers and has good right and title to sell the same to Buyer. Seller holds,
and on the Closing Date will hold, title to its Containers free and clear of all
liens, charges, security interests, or other encumbrances other than the use and
possessory interests of CCL and lessees in the ordinary course of business.
Seller has not previously assigned any rights, title or interests of Seller in
the Containers to be conveyed to Buyer pursuant hereto.
          5.08      Compliance with Laws and Regulations. The sale of the
Containers by Seller will not violate any provision of any applicable laws,
orders or regulations.
          5.09      Revenue Distributions. Seller shall be entitled to all Net
Revenues earned (on an accrual basis) as called for under the Prior Management
Agreements for all periods prior to the Effective Date. Seller has not directly
or indirectly received any prepayment or

4



--------------------------------------------------------------------------------



 




distribution of Net Revenues or other distributions (including casualty
payments) for any period on or after the Effective Date. As of the Effective
Date, Seller has paid or satisfied all prior operating deficit balances relating
to periods of allocated expenses in excess of allocated revenues, and there are
no accrued deficits which could be offset against Net Revenues allocable to
Buyer hereunder.
          5.10      Remarketing Arrangements; Bargain-Purchase Options. The
Containers are not subject to any remarketing, residual sharing or similar
agreement which would be binding upon or enforceable against Buyer or, following
the sale of such Containers to Buyer hereunder, against the Containers or
against the proceeds of any sale, leasing or other disposition of the
Containers. No lessee of the Containers has an option to purchase the
Containers.
          5.11      Notices. Seller will immediately provide to Buyer any notice
received from CCL, including without limitation notice that any of the
Containers has sustained an event of loss, and any notice received from CCL or
any other party delivered under any Prior Management Agreement.
     6.      Representations and Warranties of Buyer. Each of Access Shipping,
Access Shipping II and Buyer represents and warrants to each of Seller and CCC,
as of the date hereof, as follows:
          6.01      Corporate Existence, Power and Authority. Buyer is a limited
partnership duly formed and validly existing under the laws of Connecticut, and
has the power and authority to enter into this Agreement and to consummate the
transactions contemplated hereby and thereby; and each of Access Shipping and
Access Shipping II is a corporation duly organized and validly existing under
the laws of California, and, as general partner of Buyer, has the full authority
to bind Buyer to this Agreement by the execution hereof on its behalf.
          6.02      Authorization. The execution and delivery by Buyer of this
Agreement, and the performance by Buyer hereunder and thereunder, have been duly
authorized by all requisite company action and proceedings of Access Shipping,
Access Shipping II and Buyer. This Agreement has been duly executed and
delivered by Buyer, and this Agreement is the legal, valid and binding
obligation of Buyer, enforceable against Buyer in accordance with its respective
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency or similar laws from time to time in effect which affect creditors’
rights generally. Buyer has, and as of the Closing Date shall have, the
requisite financial ability or third party financing commitment to enable it to
pay the Purchase Price hereunder.
          6.03      No Conflict. Neither the execution and delivery of this
Agreement by Buyer, nor the performance by Buyer hereunder, will (i) violate,
conflict with or constitute a default under any provision of Buyer’s certificate
of limited partnership or limited partnership agreement, (ii) conflict with or
result in a breach of any indenture or other material agreement to which Buyer
is a party or by which Buyer or its properties are bound, (iii) violate any
judgment, order, injunction, decree or award of any court, administrative agency
or governmental body against, or binding upon, Buyer or its properties, or
(iv) constitute a violation by Buyer of any law or regulation applicable to
Buyer or its properties.

5



--------------------------------------------------------------------------------



 



          6.04      Consents. The execution, delivery and performance by Buyer
of this Agreement do not require (i) the approval or consent of or notice to any
person, or any holder of any indebtedness or obligation of Buyer or any other
party to any agreement binding on the Buyer, or (ii) any notice to or filing or
recording with, or any consent or approval of, any governmental body.
          6.05      Legal Proceedings. There are no actions, suits or
proceedings pending, or to the knowledge of Access Shipping, Access Shipping II
or Buyer, threatened, against Buyer that, if adversely determined, would
materially hinder or prevent Buyer’s ability to carry out the transactions
contemplated by this Agreement, and, to their knowledge, there is no basis for
any such suits or proceedings.
          6.06      Compliance with Laws and Regulations. The purchase of the
Containers by Buyer will not violate any applicable laws, orders or regulations.
     7.      Covenants.
          7.01      Closing. Each of the parties shall use all reasonable
efforts to fulfill or obtain the fulfillment of conditions set forth herein as
they relate to such party on or prior to the Closing.
          7.02      Sales Tax. The parties acknowledge that the Containers are
being transferred by Seller to Buyer with the intention that they be
concurrently or subsequently leased by Buyer to CCC for sublease to third party
container lessees under CCL’s management supervision and not used by Buyer.
Accordingly, it is the expectation of the parties that the transfer contemplated
by this Agreement shall be exempt from state and local sales, use, transfer or
similar taxes. If, however, any such sales, use, transfer or similar tax is
imposed by any state or local authority on the transfer of the Containers as
contemplated herein, other than taxes based on income of Seller, Buyer shall
bear and be responsible for the payment of the amount of such tax; provided,
that any related interest and penalties payable with respect thereto shall be
paid by Seller or by CCC if Seller has been dissolved and liquidated. Upon
receipt of notice of any such tax or imposition, the party receiving the notice
shall promptly provide a copy to all other parties. Any party may, at its own
cost and expense, commence and participate in a contest of the validity,
applicability or amount of any such tax or other imposition.
     8.      Conditions Precedent to the Obligation of Buyer to Close. The
obligation of Buyer to purchase the Containers pursuant to this Agreement is
subject to the fulfillment on or prior to the Closing of the following
conditions, any one or more of which may be waived by it; provided, however,
that, to the extent that a condition waived would constitute a breach of a
provision of this Agreement, the waiver of such condition shall, in addition,
constitute a waiver of the breach of such provision:
          8.01      Representations, Warranties and Covenants. The
representations and warranties of each of CCC and Seller contained in this
Agreement shall be true in all material respects on and as of the Closing with
the same force and effect as though made on and as of such Closing. Each of CCC
and Seller shall have performed and complied with all covenants and agreements
required by this Agreement and the Prior Management Agreements to be

6



--------------------------------------------------------------------------------



 




performed or complied with by it on or prior to the Closing. At the Closing, CCC
and Seller shall deliver to Buyer a certificate, dated the Closing Date and
signed by an officer of CCC, on behalf of Seller, to the foregoing effect.
          8.02      No Change in Applicable Law. No change shall have occurred
after the date of execution and delivery of this Agreement in applicable law or
regulations or interpretations thereof by appropriate regulatory authorities
which, in the opinion of Buyer or its counsel, would make it illegal for Buyer
to perform fully its obligations hereunder.
          8.03      Delivery of Documents. The following documents shall have
been delivered to Buyer:
               (a)      a Bill of Sale for the Containers being sold by Seller
on the Closing Date (in the form of Exhibit B attached hereto), executed by such
Seller;
               (b)      (i) an Equipment Lease Agreement with Buyer executed by
CCC, and (ii) an Agency and Guaranty Agreement executed by and among Buyer, CCC
and CCL, both in form acceptable to Buyer governing the utilization of the
Containers after the Closing Date, confirming the termination of all Prior
Management Agreements, and guaranteeing CCC’s performance of the Equipment Lease
Agreement;
               (c)      documents evidencing the release of any liens,
encumbrances and security interests in the Containers, in form and substance
satisfactory to Buyer; and
               (d)      all other agreements, instruments, certificates and
other documents reasonably requested by Buyer prior to the Closing Date to
effect the transactions contemplated by this Agreement.
          8.04      Consents. Any required consent or approval of CCL and any
other third person to the sale and transfer of the Containers to Buyer shall
have been obtained, and Buyer shall have received evidence satisfactory to it of
the same, including the written consent of CCC to any collateral assignment by
Buyer of its rights under the Equipment Lease Agreement in substantially the
form of consent attached thereto.
          8.05      Satisfaction of Statutory and Regulatory Requirements. All
statutory and other legal requirements for the valid consummation of the
transactions contemplated by this Agreement shall have been fulfilled.
          8.06      No Litigation. No action or proceedings shall have been
instituted nor shall any action be threatened before any court or governmental
agency, nor shall any order, judgment or decree have been issued or proposed to
be issued by any court or governmental agency, at the time of the Closing
questioning the validity or legality of this Agreement or the transactions
contemplated hereby or the ability of the parties hereto to consummate the
transactions contemplated hereby.
     9.      Conditions Precedent to the Obligation of Seller to Close. The
obligation of Seller to sell its Containers pursuant to this Agreement is
subject to the fulfillment on or prior to the Closing of the following
conditions, any one or more of which may be waived by it;

7



--------------------------------------------------------------------------------



 



provided, however, that, to the extent that a condition waived would constitute
a breach of a provision of this Agreement, the waiver of such condition shall,
in addition, constitute a waiver of the breach of such provision:
          9.01      Representations, Warranties and Covenants. The
representations and warranties of each of Access Shipping, Access Shipping II
and Buyer contained in the Agreement shall be true in all material respects on
and as of the Closing with the same force and effect as though made on and as of
such Closing. Each of Access Shipping, Access Shipping II and Buyer shall have
performed and complied with all covenants and agreements required by this
Agreement to be performed or complied with by it on or prior to the Closing. At
the Closing, Access Shipping and Access Shipping II, on behalf of Buyer, shall
deliver to CCC, on behalf of Seller, a certificate, dated the Closing Date and
signed by an officer of each of Access Shipping and Access Shipping II, to the
foregoing effect.
          9.02      Delivery of Funds and Documents. The Purchase Price required
by Section 3.01 shall have been duly delivered to CCC for the account of Seller;
and Buyer shall have duly executed and delivered to CCC all other agreements,
instruments, certificates and other documents reasonably requested by Seller
prior to the Closing Date to effect the transactions contemplated by this
Agreement.
          9.03      Satisfaction of Statutory and Regulatory Requirements. All
statutory and other legal requirements for the valid consummation of the
transactions contemplated by the Agreement shall have been fulfilled.
          9.04      No Litigation. No action or proceeding shall have been
instituted nor shall any governmental action be threatened before any court or
governmental agency, nor shall any order, judgment or decree have been issued or
proposed to be issued by any court or governmental agency, at the time of the
Closing questioning the validity or legality of this Agreement or the
transactions contemplated hereby or the ability of the parties hereto to
consummate the transactions contemplated hereby.
     10.      Disclaimer of Warranties by Seller. EXCEPT AS EXPRESSLY SET FORTH
HEREIN, NEITHER CCC NOR SELLER SHALL BE DEEMED TO HAVE MADE ANY REPRESENTATION
OR WARRANTY, EXPRESS OR IMPLIED, NOW OR HEREAFTER, AS TO THE CONDITION, DESIGN,
OPERATION, MAINTENANCE, VALUE, MARKETABILITY, MERCHANTABILITY OR FITNESS FOR USE
OR FOR A PARTICULAR PURPOSE OF ANY OF THE CONTAINERS OR AS TO THE QUALITY OF THE
MATERIAL OR WORKMANSHIP OF ANY OF THE CONTAINERS AND ANY IMPLIED WARRANTY
ARISING FROM COURSE OF PERFORMANCE, DEALING OR USAGE OF THE TRADE. Except as
expressly set forth herein, each of Seller and CCC disclaims any liability to
Buyer with respect to the Containers’ condition, including, without limitation,
any liability in tort or arising from negligence, strict liability or for loss
or interruption of use, profit or business or other consequential injury, and
Buyer waives, releases, renounces and disclaims expectation of or reliance upon
any such warranty or warranties.
     11.      Survival of Representations and Warranties. All representations
and warranties made herein, and the agreements set forth herein, shall survive
the Closing.

8



--------------------------------------------------------------------------------



 



     12.      Further Assurances. Each of CCC, Seller, Access Shipping, Access
Shipping II and Buyer agrees to execute, acknowledge, deliver, file and record,
or cause to be executed, acknowledged, delivered, filed and recorded, such
further documents or other papers, and to do all such things and acts, as the
other parties may reasonably request in order to carry out the provisions and
purposes of this Agreement and the transactions contemplated hereby. Seller
shall send Buyer, upon its receipt thereof, all payments, notices,
communications and any other documents with respect to the Containers which any
of them receives subsequent to the Closing Date.
     13.      Expenses. Each party shall bear its expenses incurred in
connection with the preparation, execution and performance of this Agreement and
the transactions contemplated hereby, including, without limitation, all fees
and expenses of its agents, representatives, counsel and accountants. Buyer
shall bear all costs associated with its own inspection and appraisal of the
Containers prior to the Closing. Seller shall bear all costs associated with
filing and recording the termination statements, assignments, releases and
terminations described in Section 8.03(c) of this Agreement.
     14.      Brokers’ Fees. Except as disclosed by a party in writing to the
other parties prior to the Closing, each of CCC and Seller (jointly and
severally), on the one hand, and each of Access Shipping, Access Shipping II and
Buyer, on the other, represents and warrants to the other that neither it nor
any of its affiliates have incurred any obligation or liability, directly or
indirectly, for brokerage or finders’ fees or agents’ commissions or like
payment in connection with this Agreement or the transactions contemplated
hereby, and hereby indemnifies and each holds the other harmless therefor.
     15.      Notices. Any notice, demand, or communication required or
permitted to be given by any provision of this Agreement shall be in writing or
transmitted electronically and shall be deemed to have been duly given when
received, if personally delivered; upon confirmation of receipt (by use of
“confirmation to sender” or other means), if transmitted by telecopy or by
electronic or digital transmission method; or on the next business day after it
is sent, if sent for overnight delivery by a recognized overnight delivery
service, charges prepaid, addressed as follows:

     
If to Access Shipping,
Access Shipping II, or
Buyer, to:

  Access Shipping Limited Partnership
c/o Access Shipping Corporation
220 Juana Avenue
San Leandro, California 94577
Attention: Charles R.F. Kremer

 
   
If to CCC or Seller, to:
  Cronos Capital Corp.
One Front Street, Suite 925
San Francisco, California 94111
Attention: John Kallas, Chief Financial Officer


9



--------------------------------------------------------------------------------



 



Any party by notice given in accordance with this Section to the other parties
may designate another address or person for receipt of notices hereunder.
     16.      Waivers and Amendments; Non-Contractual Remedies; Preservation of
Remedies. This Agreement may be amended, superseded, modified, supplemented or
terminated, and the terms hereof may be waived, only by written instrument
signed by the parties or, in the case of a waiver, by the party waiving
compliance. No delay on the part of any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof. No waiver on the part of
any party of any such right, power or privilege, nor any single or partial
exercise of any such right, power or privilege, shall preclude any further
exercise thereof or the exercise of any other such right, power or privilege.
The rights and remedies herein provided are cumulative and are not exclusive of
any rights or remedies that any party may otherwise have at law or in equity.
     17.      Governing Law; Dispute Resolution. This Agreement will be governed
by and construed under the laws of the State of California. Should any dispute
or controversy arising from or relating to this Agreement arise between the
parties that the parties are incapable of resolving themselves through good
faith negotiation, then such dispute or controversy shall be submitted for
resolution by JAMS in San Francisco, California, or at such other location as is
agreed upon by the parties. Any dispute shall first be submitted to JAMS for
mediation pursuant to the mediation services provided by JAMS. Should the
dispute between the parties not be successfully mediated by JAMS within sixty
(60) days of its submission (subject to any extension agreed to by the parties)
then and in such event the dispute shall be submitted for binding arbitration by
JAMS pursuant to the rules and practices of JAMS. Unless agreed to by the
parties, the representative of JAMS who attempts to mediate any dispute between
the parties shall not be the representative of JAMS who arbitrates the dispute.
Judgment upon any award by the arbitrator(s) may be entered in the superior
court in and for the County of San Francisco or the federal district for the
Northern District of California. It is agreed that the prevailing party in any
such arbitration or other action arising from or relating to this Agreement
shall be entitled to reimbursement of its reasonable costs and expenses,
including its attorneys’ fees. Each party consents to the exercise over it or
personal jurisdiction by the arbitrator(s) selected by JAMS to resolve any
dispute hereunder, and by the superior court in and for the County of San
Francisco and the federal district court for the Northern District of
California.
     18.      Binding Effect; Assignment. No party shall assign this Agreement
to any other person without the prior written consent of all other parties. This
Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and permitted assigns. No assignment of this
Agreement or of any rights hereunder shall relieve the assigning party of any of
its obligations or liabilities hereunder. This Agreement, the Bill of Sale, and
the certificates, schedules, annexes and other documents executed and delivered
at or before the Closing in connection herewith are the complete agreement of
the parties regarding the subject matter hereof and thereof and supersede all
prior understandings (written or oral), communications and agreements.

10



--------------------------------------------------------------------------------



 



     19.      Counterparts. This Agreement may be executed by the parties in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument.
     20.      Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be prohibited by or
invalid under applicable law, such provision will be effective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement, and the remainder
of such provision and the remaining provisions of this Agreement shall be
interpreted, to the maximum extent possible, so as to conform to the original
intent of this Agreement.
     21.      Indemnities.
               (a)      Access Shipping, Access Shipping II and Buyer jointly
and severally will indemnify and hold Seller and CCC harmless from any
liability, loss, cost or expense (“Claim”), including reasonable attorneys’
fees, which shall result from (i) the incorrectness of any representation or
breach of any warranty of Access Shipping, Access Shipping II or Buyer contained
in this Agreement or in any other agreement, instrument, certificate or other
document delivered by Access Shipping, Access Shipping II or Buyer pursuant
hereto; or (ii) a breach by Access Shipping, Access Shipping II or Buyer of any
of its covenants or agreements contained in this Agreement, any other agreement,
instrument, certificate or other document delivered by Access Shipping, Access
Shipping II or Buyer in connection with the transactions contemplated by this
Agreement. Upon payment of such indemnity, Access Shipping, Access Shipping II
or Buyer, as the case may be, shall be subrogated to the indemnitee’s rights
against any third parties respecting the Claims. Anything contained in this
Agreement to the contrary notwithstanding, neither Access Shipping, Access
Shipping II or Buyer shall be required to indemnify Seller if and to the extent
Seller is indemnified and fully compensated for its Claim by a third party.
               (b)      CCC and Seller jointly and severally will indemnify and
hold Buyer, Access Shipping and Access Shipping II harmless from any Claim,
including reasonable attorneys’ fees, which shall result from (i) the
incorrectness of any representation or breach of any warranty of CCC or Seller
contained in this Agreement or in any certificate or other document delivered by
CCC or Seller pursuant hereto; (ii) a breach by CCC or Seller of any of its
covenants or agreements contained in this Agreement, any other agreement,
instrument, certificate or other document delivered by CCC or Seller in
connection with the transactions contemplated by this Agreement; or (iii) any
Claim or legal proceedings with respect to any Containers (or any part thereof)
arising or relating to any period prior to and including the Closing Date,
including Claims of limited partners in Seller or other third parties based upon
or arising out of Seller’s ownership, management, disposition or sale of the
Containers. Upon payment of such indemnity, CCC or Seller, as the case may be,
shall be subrogated to Buyer’s rights against any third parties respecting the
Claims.
               (c)      A party seeking indemnification pursuant to Sections
21(a) or (b) above (an “Indemnified Party”) shall give prompt notice to the
party from whom such indemnification is sought (the “Indemnifying Party”) of the
assertion of any Claim, or the commencement of any action, suit or proceeding,
in respect of which indemnification may be

11



--------------------------------------------------------------------------------



 




sought hereunder and will give the Indemnifying Party such information with
respect thereto as the Indemnifying Party may reasonably request; but no failure
to give such notice shall relieve the Indemnifying Party of any liability
hereunder (except to the extent the Indemnifying Party has suffered actual
prejudice thereby). The Indemnifying Party may, at its expense, participate in
or assume the defense of any such action, suit or proceeding involving a third
party; provided, however, that such defense is conducted with counsel mutually
satisfactory to the Indemnified Party and the Indemnifying Party. The
Indemnified Party and the Indemnifying Party shall consult with each other
regarding the conduct of such defense. The Indemnified Party shall have the
right (but not the duty) to participate in the defense thereof, and to employ
counsel, at its own expense (except that the Indemnifying Party shall pay the
fees and expenses of such counsel to the extent the Indemnified Party reasonably
concludes that there is a conflict of interest between the Indemnified Party and
the Indemnifying Party), separate from counsel employed by the Indemnifying
Party in any such action. The Indemnifying Party shall be liable for the fees
and expenses of counsel employed by the Indemnified Party if the Indemnifying
Party has not assumed the defense thereof. Whether or not the Indemnifying Party
chooses to defend or prosecute any Claim involving a third party, all the
parties hereto shall cooperate in the defense or prosecution thereof and shall
furnish such records, information and testimony, and attend at such conferences,
discovery proceedings, hearings, trials and appeals, as may be reasonably
requested in connection therewith. The Indemnifying Party shall not be liable
under Sections 21(a) or 21(b) for any settlement effected without its written
consent (as contemplated above) for any Claim, litigation or proceeding in
respect of which indemnity may be sought hereunder. No Claim for
indemnification, except Claims based on (i) a breach of the representations
contained in Section 5.07 hereof or (ii) the assessment of taxes, interests or
penalties contemplated in Section 7.02 hereof, may be first initiated or
asserted by any Indemnified Party against any Indemnifying Party (including CCC)
after the second anniversary of the Closing Date; notwithstanding the foregoing,
no Claim for indemnification may be initiated or asserted against Seller after
the Closing Date.
               (d)      Each of the parties (i) acknowledges that under the
Prior Management Agreements the owner of the Containers may be indemnified and
insured for various liabilities, casualties and losses, and (ii) agrees that (as
between Seller and Buyer) each party hereto shall be entitled to enforce and
collect such indemnities and insurance directly from the indemnitor or insurer
to the extent arising from a loss suffered by such party because of its
interest, or prior interest, as owner of the Containers.
     22.      Headings; Table of Contents. The headings and the Table of
Contents contained in this Agreement are for convenience of reference only, and
shall not effect in any way the meaning or interpretation of this Agreement.

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed and delivered this Agreement
as of the date first above written.

      Buyer:   Access Shipping II:
 
   
ACCESS SHIPPING LIMITED PARTNERSHIP, a
Connecticut limited partnership
  ACCESS SHIPPING II CORPORATION, a
California corporation
 
   
By: ACCESS SHIPPING CORPORATION,
its general partner
   
 
   
  By: /s/ Charles R. F. Kremer
  By: /s/ Charles R. F. Kremer
 
   
Charles R. F. Kremer, President
  Charles R. F. Kremer, President
 
   
 
  By: /s/ Andrew Loft
 
   
 
  Andrew Loft, Secretary
 
   
  By: /s/ Andrew Loft
   
 
   
Andrew Loft, Secretary
  Seller:
 
  IEA INCOME FUND XI, L.P.
 
   
By: ACCESS SHIPPING II CORPORATION,
its general partner
  By: CRONOS CAPITAL CORP., its general partner
 
   
  By: /s/ Charles R. F. Kremer
    By: /s/ Dennis J. Tietz
 
   
Charles R. F. Kremer, President
  Dennis J. Tietz, President
 
   
  By: /s/ Andrew Loft
    By: /s/ John Kallas
 
   
Andrew Loft, Secretary
  John Kallas, Chief Financial Officer
 
   
Access Shipping:
   
 
   
ACCESS SHIPPING CORPORATION, a California
  CCC:
corporation
   
 
   
 
  CRONOS CAPITAL CORP.
By: /s/ Charles R. F. Kremer
  By: /s/ Dennis J. Tietz
 
   
Charles R. F. Kremer, President
  Dennis J. Tietz, President
 
   
By: /s/ Andrew Loft
  By: /s/ John Kallas
 
   
Andrew Loft, Secretary
  John Kallas, Chief Financial Officer

13



--------------------------------------------------------------------------------



 



Exhibit A
List of Containers
[omitted pursuant to Item 601(b)(2) of Regulation S-K]

 



--------------------------------------------------------------------------------



 



Exhibit B
Bill of Sale

 



--------------------------------------------------------------------------------



 



Exhibit B
Form of Bill of Sale
     For valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, IEA INCOME FUND XI, L.P., a California limited partnership
(“Seller”) does hereby sell, assign and transfer unto ACCESS SHIPPING LIMITED
PARTNERSHIP, a Connecticut limited partnership (“Buyer”), and its successors and
assigns, all right, title and interest of Seller in and to the marine cargo
containers and related equipment listed on Schedule 1 attached hereto (the
“Equipment”) to have and to hold the same unto Buyer, its successors and
assigns, forever.
     Seller hereby warrants that it has good and marketable title to the
Equipment, and that Seller’s title thereto is free and clear of all liens,
charges, security interests, or other encumbrances other than the use and
possessory rights of third party lessees as contemplated under Seller’s lease or
management agreements with Cronos Containers Limited, an English company.
     This Bill of Sale is being delivered in connection with the Container
Purchase Agreement between Seller, Cronos Capital Corp., a California
corporation, Access Shipping Corporation, a California corporation, Access
Shipping II Corporation, a California corporation and Buyer dated as of
January 19, 2006 (the “Purchase Agreement”). EXCEPT FOR THE WARRANTY OF TITLE
SET FORTH IN THIS BILL OF SALE AND THE REPRESENTATIONS AND WARRANTIES OF SELLER
SET FORTH IN THE PURCHASE AGREEMENT, THE EQUIPMENT IS BEING SOLD TO BUYER BY
SELLER “AS-IS” “WHERE-IS”, WITHOUT ANY OTHER REPRESENTATIONS AND WARRANTIES,
WHETHER WRITTEN, ORAL OR IMPLIED, AND SELLER SHALL NOT, BY VIRTUE OF HAVING SOLD
THE EQUIPMENT HEREWITH, BE DEEMED TO HAVE MADE ANY REPRESENTATIONS OR WARRANTY,
EXPRESS OR IMPLIED, NOW OR HEREAFTER, AS TO THE CONDITION, DESIGN, OPERATION,
MAINTENANCE, VALUE, MARKETABILITY, MERCHANTABILITY, OR FITNESS FOR USE OR FOR A
PARTICULAR PURPOSE OF ANY OF THE CONTAINERS OR AS TO THE QUALITY OF THE MATERIAL
OR WORKMANSHIP OF ANY OF THE CONTAINERS AND ANY IMPLIED WARRANTY ARISING FROM
COURSE OF PERFORMANCE, DEALING OR USAGE OR THE TRADE.
[Signature page follows.]

1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Bill of Sale as of
the ___ day of January, 2006.

            Seller:
IEA INCOME FUND XI, L.P.,

By: CRONOS CAPITAL CORP., its
      general partner
      By:           Dennis J. Tietz, President             

                  And:           John Kallas, Chief Financial Officer           

2



--------------------------------------------------------------------------------



 



         

Schedule 1
to
Bill of Sale
List of Equipment

 